 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDintimate,and substantial relation to trade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, fshall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact andupon theentire record inthe case, I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, AFL-CIO,is a labor organization withinthe meaning of Section2 (5) of the Act.2.All productionand maintenance employeesemployed byRespondent at itsrug manufacturing plantat 2800 NorthPulaski Road,Chicago,Illinois, includingplantclericalemployees and shipping and receiving employees,but excluding officeclerical employees,mailing department employees,professional employees,guards,and all supervisors as defined in theAct, constitutea unitappropriate for thepurposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.3.At all timessinceAugust 29, 1957, the Unionhas been and continues to bethe exclusive bargaining representative of all employees in the aforesaid unit forthe purposesof collectivebargaining,within the meaning of Section9 (a) of the Act.4.By refusing on and after September 8, 1957, to bargain collectively with theUnionas the exclusive representative of its employees in the aforesaid unit, theRespondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8(a) (5) of the Act.5.By the aforesaidrefusal to bargaincollectively,the Respondent has interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act, and therebyhas engaged in and is engagingin unfair laborpracticeswithin themeaning of Section 8(a) (1) of the Act.6.The aforesaid unfair laborpractices are unfairlabor'practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omittedfrom publication.]Warren Petroleum CorporationandPetroleum Trades Em-ployees' Union,Inc.CaseNo. 22-CA-7. April 11, 1958DECISION AND ORDEROn October 9, 1957, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedinsofar as it alleges violations of Section 8 (a) (3) of the Act.Thereafter the Respondent filed exceptions to the Intermediate Re-port, for the sole purpose of limiting the conclusions of law andrecommended order of the Trial Examiner to Respondent's Newark,New Jersey, terminal, the only plant involved in this proceeding.The General Counsel, the Charging Party, and the Respondenthave entered into a stipulation agreeing to this amendment.120 NLRB No. 61. =WARREN -PETROLEUM -CORPORATION-37.iPursuant to the provisions of Section (3) (b) of the Act, theBoard has delegated its powers in connection with this case to a three-me>}nber, panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the stipulation, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the stipulated modifications.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Warren Petroleum Corporation,its officers, agents, successors, and assigns, at its Newark, New Jersey,terminal, shall:1.Cease and desist from :(a)Coercively, or otherwise unlawfully, interrogating employeesconcerning their or other employees' membership in, or activities onbehalf of, Petroleum Trades Employees' Union, Inc., or any otherlabor organization.(b)Threatening employees that it will curtail operations or engagein other reprisals against employees to discourage their affiliationwith, or support of, Petroleum Trades Employees' Union, Inc., or anyother labor organization.(c) In any like or, related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist Petroleum TradesEmployees' Union, Inc., or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the National Labor Relations Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Newark, New Jersey, copies of the noticeattached to the Intermediate Report marked "Appendix."'Copiesof said notice, to be furnished by the Regional Director for the1 This notice is amended by substituting for the words "The Recommendations of aTrialExaminer" the words "A Decision and Order." In the event that this Ordei Isenforced by decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwenty-second Region, shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, de--faced or covered by any other material.(b)Notify the Regional Director for the Twenty-second Regionin writing,within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be dismissed inso-far asit alleges that the Respondent has discriminated in regard tothe hire and tenure of employment of Albert Marchione and WilliamR. Gingerelli and has extended the hours of work for the day shiftin reprisal for the employees' union activities, in violation of Section8 (a) (1) and(3) of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponchargesduly filed byPetroleum Trades Employees'Union,Inc., herein re-ferred to as the Union, the General Counsel of the NationalLabor Relations Board,by theRegional Director for the Second Region(New York, New York),' on April29, 1957, issueda complaint against the Respondent,Warren Petroleum Corporation,alleging that the Respondent had engaged in and was engaging in unfairlabor prac-tices affecting commercewithin themeaning of Section 8 (a) (1) and (3) and Sec-tion 2 (6) and(7) of the National LaborRelationsAct, 61 Stat.136, herein calledthe Act.Copiesof the charges,complaint, and notices of hearing thereon were dulyserved upon the parties.Withrespect to the unfairlabor practices,the complaint,as amended at the hear-ing, alleges,in substance, thatthe Respondent, in violation of Section 8 (a) (3) ofthe Act, onDecember28, 1956, discriminatorilydischargedAlbertMarchione andWilliam R.Gingerelli and thereafter has failed and refused to reinstate them to theirformer or to substantially equivalent positions,and has further discriminated againstits employees to discourage membership in labor organizations by extendingthe hoursof work forthe day shiftwithout any increase in pay; andby this andother conductset forth in the complaint interfered with, restrained and coerced its employees in theexerciseof therights guaranteedto them by Section 7 of the Act,in violation ofSection8 (a) (1) thereof.The Respondent in its answer,as amended at the hearing,admitsthatitterminated the employmentofAlbertMarchione and William R.Gingerelli,but denies the commissionof anyunfair labor practices and affirmativelyasserts that: (1) it has no obligation to reinstate said employees to their former posi-tions because such jobs no longer exist; and (2)at the time Albert Marchione andWilliam R.Gingerelli were discharged,they were supervisors as defined in Section2 (11) of the Act.Pursuant to notice,a hearing was held on various days between June 5 and June 26,1957, at New York, New York, before HerbertSilberman, the duly designated TrialExaminer.All partieswere represented at the hearingby counseland were affordedfull opportunityto beheard, to examine and cross-examine witnesses,to introduce evi-dence pertinent to the issues,to file briefswith the TrialExaminer and to engage inoral argument at the close of the hearing.Decision wasreservedon Respondent's mo-tion,made at the conclusionof the General Counsel'scase-in-chief, to dismiss thecomplaint insofar as it alleges violationsof Section 8 (a) (3) of the Act. This mo-tion is disposedof bythe findings,conclusions,and recommendations hereincontained.'On September3, 1947, theGeneral Counsel transferred this proceedingto the 22dRegion and changed its docket number from 2-CA-5219 to 22-CA-7. WARREN PETROLEUM CORPORATION373Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWarren Petroleum Corporation, a Delaware corporation, with its principal officeand place of business in Tulsa, Oklahoma, and with plants and factories in variousStates of the United States, maintains a storage and terminal facility in Newark, NewJersey, where it is engaged in the storage, processing, and distribution of propane.During the calendar year 1956, Respondent received at its Newark terminal propanevalued at in excess of $1,000,000 which had been transported thereto from outsidethe State of New Jersey, and Respondent sold propane valued at in excess of $1,000,000of which about one-fourth was shipped from Respondent's Newark terminal toStates other than the State of New Jersey. I find that the Respondent is, and hasbeen at all times material hereto, engaged in commerce within the meaning of Section2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDPetroleum Trades Employees' Union, Inc., is a labor organization within the mean-ing of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Respondent's operationsAt its Newark, New Jersey, terminal, Respondent receives, stores, processes, andsells propane, a highly combustible product which is used as a fuel.Approximatelyevery 13 days a tanker arrives at Respondent's dock and discharges its cargo of pro-pane through a system of pipelines into the terminal's storage tanks.Respondentprocesses the propane by passing the product through dehydrating towers where en-trapped moisture and other impurities, particularly hydrogen sulphide, are removed.The purified propane is then stored in other tanks from which it is drawn for deliveryto Respondent's customers.The propane is sold in bulk by pumping it into trucks ortank cars furnished by the customers.C. R. Heaney, manager of Respondent's marine department, whose office is inTulsa, Oklahoma, is in charge of the Newark terminal.He maintains contact withthe plant by telephoning its superintendent at least once each week, usually onFridays, and by frequent personal visits to the terminal In immediate charge of theNewark terminal is the plant superintendent, Jay C. McCorkle, who has held thisposition since November 1954 when he succeeded V. E. Dunbar.Until 1953, therewas also an assistant superintendent, who was the only other salaried employee attheNewark plant.This position has been vacant since the last incumbent, TomMartin, was transferred from Newark.For a period of about 6 months followingMartin's departure there was no intermediate supervision of any kind between thesuperintendent and the field employees.2About August 1953, a new classification,that of leadman, was established and Albert Marchione and William R. Gingerelliwere appointed to the jobs.A question in issue is whether the leadmen weresupervisors within the meaning of Section 2 (11) of the Act.Respondent maintains a stable work force as is exemplified by the fact that onlyone field employee was hired in the years 1955 and 1956.Although the Newarkterminal is operated continuously, during the times material hereto, the personnelcomplement was composed of only the superintendent, 1 or 2 office clerks, 2 lead-men, and 9 loaders.The employees regularly worked five 8-hour shifts each week.Two loaders were assigned to each of the two night shifts and the remaining em-ployees worked on the day shift.The loaders were rotated among the day andnight shifts.The leadmen, however, were assigned to the day shift only, and theirschedules were arranged so that one or the other was at work on weekends and allholidays.Thus, since provision had to be made for days off, during the weekdays,3 loaders usually worked on the day shift and on 3 of the days both leadmen werealso on duty while on the other 2 days only 1 leadman was at work.There has been no formal delineation, either by way of written job description orother' official communication, of the duties of the employees occupying the various2Employees who do the production and maintenance work are referred to as_fieldemployees. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob classifications.3The work performed at the Newark plant is routine and largelyrepetitive.The principal operation is loading trucks and tank cars.One employeeis stationed at all times on the loading platform for this purpose. In addition, gen-eralmaintenance such as cleaning, painting, cutting grass, and effecting repairs toequipment is performed for the most part by employees on the day shift.Night-shift employees do little else than load trucks and make security rounds. Semi-monthly a cargo of propane is delivered to the terminal and all available employeesassist in unloading the tanker.No skilled craft work is involved in any of Re-spondent's operations and it requires from 3 to 6 -months to train a new employee sothat he will be permitted to work on the night shift without supervision.With theexception of a few specialized jobs, all employees, after their indoctrination period,are competent to perform all the jobs at the plant.Prior to December 28, 1956,these specialized jobs were performed by the leadmen.Since their discharge, thesejobs are being done by Morgan Spangenberg.His classification has been changedfrom loader to maintenance man and his rate of pay has been increased 20 centsper hour so that he is now receiving approximately the same hourly rate that theleadmen were being paid when they were discharged.For reasons of safety the employer insists upon at least two men on duty at alltimes.As a consequence, in the event a night-shift employee is absent or late forreason of illness or other cause, one of the other loaders will be called upon to sub-stitute and will on such occasion work overtime.The only other reason for over-time work is in connection with the semimonthly receipt of propane.B. The status of the leadmenRespondent contends that, as leadmen, Marchione and Gingerelli were supervisors,while the General Counsel argues that their authority was limited to matters of aroutine nature not requiring the use of independent judgment and therefore theywere not supervisors within the meaning of Section 2 (11) of the Act.Prior to 1953, there was no leadman classification at the Newark terminal.Thefield employees were supervised by the plant superintendent and the assistant super-intendent.The position of assistant superintendent became vacant whenits lastincumbent, Tom Martin, was transferred from the Newark plant.At that timeMarchione and Gingerelli enjoyed a preferred status.Marchione was classified aspumpman and Gingerelli as loading rack foreman 4 and they were being paid 11cents per hour more than the other field employees.Approximately 6 months afterMartin's transfer, according to Heaney, it was decided to appoint Marchione andGingerelli leadmen with the intention that one of them subsequently would beadvanced to the position of assistant superintendent.5AboutAugust 1953Marchione's and Gingerelli's classifications were changed to leadmen.However,they did not receive any formal notification of this change in their classifications,ethey were never specifically apprised of their duties and authority as leadmen, andinitiallywere given no wage increase with their new job titles. Subsequently, onOctober 27, 1953, Respondent entered into a collective-bargaining agreement underthe terms of which the differential in the wage rates between the leadmen and theloaders was increased from 11 cents to 18 cents per hour.This increase becameeffective on November 9, 1953.' In addition to leadman and loader, the Respondent has at times classified employeesas maintenance man, pumpman, and loading rack foreman.4Heaney testified he considered that Gingerelli as loading rack foreman was "a part ofsupervision . . . because he primarily assisted in the smooth running of the terminal "However, Respondent offered no evidence regarding the duties or authority which Ginger-ellipossessed as loading rack foreman so that there is no record support for Heaney'sopinion.Respondent makes no contention that Marchione, as pumpman, was part ofsupervision5 The position of assistant superintendent has remained vacant since Martin's transferin 1952.Heaney testified that it is Respondent's present intention to reappoint anassistant superintendent6 Neither Marchione nor Gingerelli was able to testify with any certainty when theirclassificationswere changed to leadmenHeaney's testimony in this respectisself-contradictory.At one point during the hearing he testified that the two men were desig-nated leadmen shortly after Assistant Superintendent Martin was transferred from theNewark terminal early in-1952, but another time he testified that the event occurred inAugust -1953.Furthermore,Respondent's time sheets do not reflect the changes inMarchione's or Gingerelli's classifications to leadmen until November 9, 1953. WARREN PETROLEUM CORPORATION375Marchione testified without contradiction that the nature of the work which heand Gingerelli performed was not changed by reason of the change in their jobclassifications to leadmen.7The leadmen continued to do the same work in thefield as the other employees except only that they spent considerably less time load-ing tank cars and trucks.There were particular jobs which only the leadmen per-formed.With respect to the loading operation, they alone were authorized to sealtank cars and make the necessary corrections in the event a truck or tank car hadbeen overloaded; and with respect to maintenance, there were certain repairs whichonly the leadmen made.Also, only the leadmen were authorized to run the dew-point tests.None of these operations involved the direction of other employeesand presumably were entrusted to the leadmen because of their greater experience.8The one function Marchione and Gingerelli performed after they were designatedleadmen which they did not do prior thereto was to give the loaders on the dayshift their daily work assignments.During the time Marchione and Gingerelli served as leadmen they reported eachmorning or every other morning, as the situation warranted, to the plant super-intendent for instructions as to what maintenance work he wanted done that dayor during the next 2 days.The leadmen then returned to the field, assigned thework tasks to the loaders on the day shift, and together with the loaders did themaintenance work.Usually only 3 loaders worked on the day shift and, since 1 hadto be assigned to the loading rack, the maintenance work was divided between theremaining 2 loaders.Respondent contends that the leadmen exercised discretioninmaking these assignments.However, all the loaders were capable of perform-ing all the jobs at the plant (except only such jobs as were specifically reserved forthe leadmen), and the work was unskilled and for the most part repetitive.Thus,the leadmen were not called upon to make any judgment as to the relative capabili-tiesof the loaders to perform the particular tasks nor to give the loaders anyspecial directions in the performance of the work.The only discretion exercisedby the leadmen in making the work assignments was the purely routine one ofdividing the work. Similarly, in connection with the semimonthly unloading of thetanker the leadmen assigned the loaders to the various positions in the field or onthe dock.This function also was of a routine nature because the various taskswere repetitive and capable of being performed by all the field employees. SeeAllanV. Bevier, Inc.,118 NLRB 1335.Respondent sought to prove that the leadmen supervised the quality of the workperformed by the field employees.The only evidence adduced in this regard per-tains to an instance when Gingerelli told a loader, who was engaged in scrapingpipe in preparation to applying paint thereto, that because he had not removed allthe rust the paint would not adhere to the pipe and therefore it should be scrapedagain.This single incident in a period of more than 3 years hardly suffices toestablish that the leadmen were charged with the responsibility of supervising thequality of work done in the field. Furthermore, Heaney testified that because noneof the operations at the terminal required the exercise of any high degree of skillthere was no need for direct supervision of the work performed by the loaders.Heaney and McCorkle testified that the leadmen had authority to authorize over-time and to excuse men from duty in the event of illness or other causes.No clearevidence of the exercise of such authority was developed at the hearing and therewas no evidence that the leadmen were told they had such authority.Moreover,sinceRespondent maintained lists in the office designed to insure that overtimewould be equitably apportioned among all the field employees, even if the leadmendid direct an employee to work overtime that would only be an exercise of aministerial function.9Respondent contends that the leadmen effectively recommended the discharge ofloaders.In support of this argument it cites the discharges of two former employ-7 Gingerelli testified that Mr. Phelps, who was Respondent's general manager or vicepresident,told him, "We were leadmen, to distinguish the difterence of the other men,that we were the oldest men in the plant working"sAlthough not entiiely clear from the record herein there is testimony tending to indi-cate that Marchione and Gingerelli also performed these specialized jobs before they wereappointed leadmen.Since December 28, 1956, when Marchione and Gingerelli were dis-charged, these specialized jobs have been performed by Morgan Spangenberg, whoseclassification has been changed from loader to maintenance man.9 Forseveralmonths during 1953 Gingerelli prepared the shift schedules for theloaders.Heaneytestified that Gingerelli was relieved of this function because variousloaders-'had complainedabout theirassignments.Thus, for 3 years priorto his dischargeGingerelli'had- no authorityto assign loaders totheir shifts. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDees, Baum and Wilson. It is unnecessary to review the considerable testimony intro-duced in the record in this connection. Sufficient for the purpose of this case is,the fact that in each instance the discharge was made by the plant superintendentafter independent personal investigation of the facts.McCorkle attempted to describe the extent of the leadmen's authority.He testi-fied that, "Shortly after I became superintendent.Mr. Gingerelli brought it uphimself because it has never been clear cut, he says.The guys in the field giveshim quite a bit of static on getting the jobs done and he said Mr. Dunbar wouldback him up sometimes and sometimes he would leave him hanging out on alimb.I said, `You don't need to worry about being hung out on the limb withme If you are right, you are right.' "McCorkle further testified that he told theleadmen, "As far as I was concerned, they were running the field and the men wereto follow their directions, the loaders were to follow their directions, underMarchione and Gingerelli. If they didn't, all they had to do was come to me andI would see that their orders were followed through."With respect to whether thisinformation was communicated to the loaders, McCorkle testified, "I don't specifi-cally remember calling them all together, but certain people come to me and ques-tionedme as to whether they could give them orders or not, and I think over aperiod of time that would take in practically everybody."This testimony byMcCorkle reveals that from the time Marchione and Gingerelli were appointed lead-men until after November 1954, when McCorkle became plant superintendent,there existed a question regarding the right of the leadmen to give orders of anykind to the loaders.McCorkle attempted to clarify the leadmen's authority.How-ever. the question raised by his testimony that "the loaders were to follow their[Marchione's and Gingerelli's] directions"iswhether McCorkle was referring to thetransmittal by the leadmen to the other field employees of his own instructions orwhether he was referring to authority on the part of the leadmen to initiate work.It is clear that reference was being made to the former because it was McCorkle'spractice to give the leadmen specific instructions as to what he wanted done in the fieldeach day.The leadmen exercised no discretion to determine upon their own initiativewhat should be done or, with only minor exceptions, when it should be done.10'Furthermore,McCorkle's testimony reveals that. in the event a loader failed toobey the directions of a leadman, the only authority the leadman had with respectto the discipline of such employee was to report the incident to McCorkle.llRespondent asserts that the leadmen were in charge of the plant on weekendsand during McCorkle's absences and such fact is indicative of their supervisorystatus.McCorkle did not work on weekends, although he usually made briefappearances at the plant on those days, while either Marchione or- Gingerelli did.It appears that in addition to the leadman only one loader was assigned to the dayshifton Saturdays and Sundays.The situation therefore was not significantlydifferent than that which prevailed on the night shifts when it is conceded by theRespondent that the plant operated without the presence of any supervisor.la In10 The only times the leadmen exercised any discretion in determining when a job was to,be done were during periods of inclement weather.Certain jobs were set aside to beperformed on rainy days when it was impractical to do outdoor maintenance work. Onsuch occasions,the leadmen sometimes assigned.indoor maintenance jobs to the loaderswithout being specifically told to do so by McCorkle."The only instance of disciplinary action following the failure of an employee to obeythe instructions of a leadman,cited by theRespondent,is the discharge of Stanley Baum.During the unloading of a tanker Baum refused to turn off a valve as he was told to do byGingerelli.Baum was discharged the same night.McCorkle,before discharging Baum,made an independent investigation of the incident and subsequent to the discharge therewas an arbitration proceeding in connection therewith.At the hearing in this proceed-ing Respondent did not develop what reason was given to Baum for his discharge nor thebasis upon which the arbitrators resolved the dispute arising from the dischargeSpecifi-cally, neither McCorkle nor anyone else on behalf of the Respondent testified that Baumwas told he was discharged for refusing to obey an order given by leadman GingerelIiIt may well be that Baum was discharged for conduct endangering the safety of the plantrather than for disobedience of a leadman's order.See F.Al.Reeves 4Sons,Inc,114 NLRB 1243.12Marchione testified that on weekends, unless McCorkle was present, the leadmen werein charge of the terminal. Similarly, Morgan Spangenberg testified that on the night shiftsthe senior of the two loaders was in charge.Neither witness was referring to theauthority of any field employee over any other employee although it is not altogetherclear what meaning they ascribed to the words "in charge." WARREN PETROLEUM CORPORATION377this" circumstance, the fact that a leadman was regularly scheduled to work onweekends does not indicate that they had supervisory authority.See HaleyvilleTextileMills, Inc.,117NLRB 973,The Interstate Company,118NLRB 746.Furthermore, for approximately 6 months prior to the appointment of Marchioneand Gingerelli as leadmen there was no intermediate supervision of any kind be-tween the superintendent and the field personnel, and also for the 6 months' periodbetween the discharge of the leadmen and the hearing herein, this same condition,existed.This establishes that Respondent's operations do not require the presenceof a supervisor on weekends and holidays any more than it does during the nightshifts.i3There have been times when the leadmen were in fact in charge of the plant.These occasions arose during the 2-week periods in the years 1955 and 1956 whenMcCorkle was absent on his vacations. It is my opinion that by leaving eitherGingetelli or Marchione in charge without any superior available locally inherentlyreposed in them authority to make independent judgments if emergencies arose.The leadmen testified that during these periods they did only such work as McCorkleoutlined for them before he left on his vacation and that nothing arose whichrequired them to make any independent decisions.However, lack of opportunityto exercise authority is not necessarily proof of its absence.It is also Respondent's position that the leadmen were representatives of man-agement and therefore supervisors within the meaning of the Act.Heaney testi-fied that "The leadmen were actually our field supervisors.They were our contactmen between the office personnel and the field. Their general duties were to passon instructions or to assign the work load, to make any recommendations they sawfit to expedite the efficient handling of the plant, to make recommendations con-cerning discipline; duties along that nature."However, there is no evidence inthe record that the leadmen ever made such recommendations or were ever advisedthat they were expected to make such recommendations or that their recommenda-tions would have received any greater consideration than a recommendation madeby any other field employee. It is true that it was the duty of the leadmen "topass on instructions.to assign the work load."But, as explained above, inso doing they exercised no independent judgment.With respect to Heaney's testi-mony that the leadmen were "contact men," McCorkle testified that employmentcomplaints were registered initially with the leadmen.The leadmen denied thatthiswas the case and there is no evidence of even a single grievance having beenregistered with a leadman.While there is no evidential support for the contentionthat the leadmen acted as representatives of management, the contrary is demon-strated by the fact that for longer than a year the leadmen were the shop stewardsin the plant and as such acted as the representatives of the employees.Respondent's final argument is based upon the special employment advantagesenjoyed by the leadmen and the confidence reposed in the leadmen by Respondent'sofficials.In this regard Respondent points to the fact that the leadmen were paid18 cents per hour more than the other field employees, did not work on the nightshifts,were permitted to keep keys to the office, and were authorized to requisitionmaterials.Although these factors serve to distinguish the leadmen from the otherfield employees none of them demonstrates that the leadmen had any authorityover the loaders.Respondent also adverts to the fact that a policy manual issuedby it and distributed only to its supervisors was shown by McCorkle to the leadmen,that Heaney on some of his frequent trips to the Newark terminal conversed withthe leadmen concerning plant matters and that the leadmen were given authorityto telephone Heaney in Tulsa.These factors illustrate a possible confidential rela-tionship between the leadmen and managerial officials but do not reveal that theleadmen had any responsible authority over other employees.On the other hand,there is evidence demonstrating that the Respondent considered the leadmen rank-and-file employees rather than supervisors.During the period that Marchioneand Gingerelli were leadmen, 2 or 3 elections among Respondent's Newark em-ployees were conducted by the National Labor Relations Board in units whichexcluded supervisors as defined in the Act. In each of these elections GingerelliandMarchione were permitted to vote without challenge.14Furthermore, onisNight-shift employees were instructed that in the event problems arose to first tele-phone McCorkle and if he was not available to try to reach Gingerelli or Marchione. Theonly problems encompassed by these instructions related to technical matters.Thus,Marchione testified to only one instance when he was called during the night and thatinvolved the question of an adjustment of valves.14 See N. L.R. B. v. R. H. Osbrink Manufacturing Company,218 F. 2d 341, 344(C. A. 9). 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 27, 1953,Respondent entered into a collective-bargaining agreement inwhich it recognized the contracting union as the exclusive bargaining agent forallhourly rated employees except "supervisory employees with authority to hire,promote, discharge, discipline,- or otherwise affect the status of the employees oreffectively recommend such action." - The contract further providesthat if anemployee is promoted to a supervisory position he shall be excluded from thecoverage of this agreement.Despite these provisions of the contract, its wageclause makes provision for the leadmen as well as the other field employees.Thisplus the fact that leadmen were permitted to vote in the elections indicate that theparties concerned, including the Respondent, did not consider leadmen to be super-visors.The term supervisor is defined in Section 2 (11) of the Act by the authority anindividual has over other employees.Possession of any one of the authoritieslisted in the section places the employee invested with such authority in the super-visory class,15 provided that the exercise of the authority is not of a merely routinenature, but requires the use of independent judgment. It is conceded that theleadmen had no authority to hire, transfer,suspend, lay off,recall,promote, dis-charge, reward, or discipline other employees.Respondent contends, however,that the leadmen had authority "effectively to recommend such action." I havefound, however, that the Respondent has failed to support this contention by evi-dence demonstrating that the leadmen had ever made effective recommendationsin that regard.The testimony by Heaney and McCorkle that the leadmen hadauthority and were expected to make such recommendations is meaningless in thecircumstances of this case because there is no evidence that the leadmen had everbeen advised they had such authority.In support of its position herein,the Respondent relies heavily upon the factthat the leadmen made daily assignments of work to the loaders on the day shift.In so doing, however, they did not determine what should be done or when it shouldbe done, but merely carried out the specific instructions they received from the plantsuperintendent.The only discretion the leadmen exercised related to the divisionof the work among the loaders on the day shift.Since all the loaders were qualifiedto do all the -jobs, it did not require the use of independent judgment on the partof the leadmen to make the assignments of the work.Thus, "the discretion given[the leadmen]appears to be `routine'in the natural sense ofthat word."PrecisionFabricators,Inc. vN. LR. B., 204 F. 2d 567, 569 (C. A. 2). It is Respondent'scontention also that the leadmen had authority "responsibly to direct" other loaders.Although the evidence upon which the Respondent relies in this connection is vague,itmay be assumed that because the leadmen themselves worked with the loadersin the field they exercised some degree of leadership in the performance of thework.Because the various jobs performed by the loaders were unskilled and forthe most part repetitive,no judgment except of a routine nature was required to beexercised by the leadmen in determining the manner in which the work was tobe performed.Thus, the direction and leadership which the leadmen may havedisplayed derived from their greater experience and was not that type of authoritycontemplated by the language of the Act. "Responsibly to direct" other employeescontemplates the exerciseof authorityin such a manner as tends to identify andassociate the supervisor with management and not that type of the direction which amore skilled employee gives to those who are less skilled.SeeN. L. R. B. v. QuincySteel Castings Co., Inc.,200 F. 2d 293, 295-296 (C. A. 1).The fact that the leadmen were paid a higher hourly rate than the other em-ployees and possessed some employment advantages such as not being required towork on the night shifts and the further fact that certain technical jobs were en-trusted to the leadmen alone merely show that the leadmen possessed greater com-petence than the other employees and that the Respondent sought to reward themtherefor.None of these factors involve or indicate authority over other employeeswhich is thesine qua nonof a supervisor under the definition of the Act.Similarly,the fact that Heaney and McCorkle consulted with the leadmen aboutplant mattersindicates that management reposed confidence in the leadmen but does not indicatethat the leadmen exercised authority over other employees.The only times thatthe leadmen, in fact, had authority over the other employees were during the plantsunerintendent's annual 2-week vacation periodsHowever, such "spasmodic andinfrequent assumption of a position of command and responsibility does not trans-form an otherwise rank-and-file worker into a `supervisor.' "N. L. R B v. QuincySteel Castings Co., Inc, supra.Upon all the evidence herein, I find that Marchione15 Ohio Power Co. v. N. L. RB., 176 F. 2d 385 (C. A. 6), cert. denied, 338 U. S. 899. WARREN PETROLEUM CORPORATION379and Gingerelli were not supervisors within the meaning of Section 2 (11) of the Actduring the times material to this proceeding.16C. BackgroundFollowing an election conducted by the National Labor Relations Board, onAugust 20, 1953, Amalgamated Local No. 589, International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America (CIO) was certi-fied as the collective-bargaining representative for the field employees at Respondent'sNewark plant.Case No. 2-RC-6023.Gingerelli and Marchione were the leadersin the 1953 organizational campaign and, after certification of Local 589, they servedon the Union's negotiating committee and were designated as the job stewards.Some months later the president of Local 589, DiModica, was expelled by theInternational.He thereupon organized and became president of another labororganization known as Independent Industrial Union.DiModica was successful inwinning over the Respondent's Newark employees to his new union and on August18, 1954, following a National Labor Relations Board election, the Independentwas certified as their collective-bargaining representative.Case No. 2-RC-6885.InNovember 1954 McCorkle was appointed plant superintendent. Soon there-after,McCorkle began a campaign to oust the Independent as the employees' collec-tive-bargaining representative.Thus, employees Albert Pearson, Joseph DiLeo,and Dominick Catanzarite testified that McCorkle told them that they would be alot better off without the Independent.Marchione testified that he had many con-versationswithMcCorkle wherein the latter sought to persuade him that theemployees would be better off without union representation and made many promisesconcerning the benefits the employees would receive if the Independent was oustedfrom the plant.Gingerelli testified that over an extended period of time McCorkleapplied constant pressure upon him to assist in the campaign against the Independent.According to Gingerelli, McCorkle urged him to file a petition with the NationalLabor Relations Board seeking the decertification of the Independent.He toldGingerelli it was his belief that Gingerelli had enough influence with the men topersuade a majority to vote against the Independent in a decertification election.McCorkle promised Gingerelli that if he filed the petition, the Company wouldunderwrite all his expenses and, in addition, made various promises concerning thebenefits the employees would receive should the Independent be decertified.Gingerelli took all the necessary steps to cause a decertification petition to be filed.As McCorkle had promised, all his expenses in that connection were paid by theRespondent.A decertification election was held which the Independent lost and,on August 29, 1955, the National Labor Relations Board issued a certificate to thateffect.Case No. 2-RD-286.The employees' organizational interest remained dormant for only 16 months.On December 11, 1956, Petroleum Trades Employees' Union, Inc., addressed a letterto the Respondent in which it claimed to represent a majority of the employees atRespondent's Newark plant and requested recognition as their bargaining agent.The Union subsequently filed a representation petition with the National LaborRelations Board and an election was held on January 24, 1957.The Union wonthe election and was certified by the National Labor Relations Board on February1, 1957.Case No. 2-RC-8627.D. Interference, restraint, and coercionAll the events material in this case occurred between December 11, 1956, whenthe Union demanded recognition as the bargaining agent for Respondent's Newarkemployees, and January 24, 1957, when the representation election was held.Duringthis period, Superintendent McCorkle, seeking to prevent the Union's designationas the employees' statutory representative, engaged in conduct which transgressedthe boundaries of protected free expression and trespassed upon the rights guaranteedemployees by Section 7 of the Act. Thus, Marchione testified that about December14, 1956,McCorkle showed him the Union's letter requesting recognition andinquired what he knew about the matter.Marchione replied that he and the otheremployees desired a union.To this, McCorkle responded, "Well, I wish you a lotof luck, but I just hope nobody gets hurt." 17 Similarly, Albert Pearson testifiedthat on December 15, McCorkle said with reference to the Union's letter of recogni-tion, "Somebody is going to hang for it."McCorkle's responses to Marchione and16United StatesGypsum Company,118 NLRB 20.17McCorkle did not contradictMarchione. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDPearson, I find, were veiled threats that the Respondent might engage in reprisalsagainst employees who supported the Union. Joseph DiLeo testified that, in Decem-ber 1956, McCorkle told him in the presence of another employee, Sam McGowan,that "if the Union comes in, that he (McCorkle) would knock off one shift." 18Frank Joseph Heller testified without contradiction that a week or two before theJanuary 24, 1957, election, he had a conversation with McCorkle.McCorkle toldHeller that employees Drum and Spangenberg had promised McCorkle their voteand asked Heller how he felt about it.Heller avoided giving a direct answer to,thisquestion.McCorkle then asked Heller how the other fellows felt.Hellerresponded that he did not know how they were going to vote. Some days later,according to Heller, McCorkle remarked to him that "if the Union would come initwould be a black eye for him (McCorkle)."William Drum testified withoutcontradiction that a week or 10 days before the election, he had a conversation withMcCorkle in the presence of Spangenberg.According to Drum, "Mr. McCorkletoldme that if the Union came in, there was going to be some men knocked off;that we would be closed down on weekends, closed down on the night shift, andhe had tricks that he could fire us all..If it didn't come in, we would keepoperating like we was before." I find McCorkle's threats to Marchione and PearsonthatRespondent might engage in reprisals against union supporters, McCorkle'sthreats to DiLeo and Drum that, in the event of a union victory in the pendingelection, Respondent would cease operating on a continuous basis and would lay offsome men, and McCorkle's interrogation of Heller concerning his voting intentionsand the voting intentions of other employees, in the circumstances,19 constitutedinterference, restraint, and coercion within the meaning of Section 8 (a) (1) ofthe Act.E. The dischargesAlbert Marchione and William R. Gingerelli were discharged by SuperintendentJay C. McCorkle in the morning of December 28, 1956, for the asserted reasonthat they had falsified company records by submitting daily dewpoint test reportsfor the period from December 19 through December 27, 1956, when they had notmade the tests. It is the General Counsel's position that this was a fabricatedreason and that Marchione and Gingerelli were discharged because the Respondentsuspected that they had been instrumental in bringing the Union into the plant.The leadmen were charged with the duty of making a daily test of the propanestored in the terminal to determine the dewpoint, i. e., the amount of entrappedmoisture in the product,and of submitting a written report of the results of theirtests upon forms provided by the Respondent.20McCorkle testified that betweenthe middle of November and early December 1956, he began to suspect that theleadmen were not taking the daily dewpoint tests, and communicated his suspicionstoHeaney during one of their weekly telephone conversations.According toMcCorkle, "So then I informed Gingerelli and Marchione, and everyone in theterminal, to be extremely cautious on taking their dewpoint tests."About December12, he informed Heaney that he believed the dewpoint tests still were not being made.Following the receipt of a new cargo of propane on December 16, McCorkle noticedthat the apparatus used to take the tests was in the identical spot on several succes-sive days.Because there was only one such apparatus this indicated that the dew-point' testswere not being taken.To verify his suspicions, on December 19,McCorkle broke the end of the thermometer which is used in the testing apparatusin such manner that the defect could not be observed unless a test were made.Nevertheless, from December 19 through December 27, he received written testreports from the leadmen.21On December 21, McCorkle told Heaney about thematter and asked permission to take action against Gingerelli who had submittedthe test reports for December 19, 20, and 21.Heaney said, "No.Let it go.Wewill see how long it will take them to get smart, and you know that is actuallygoing on."38 I credit DiLeo's testimony, despite McCorkle's denial19McCorkle questioning Heller as to how he intended to vote in the election and whathe knew about other employees' voting intentions, after indicating to Heller that he hadpreviously interrogated Drum and Spangenberg about the same subject and, in the lightofMcCorkle's later comment that a union victory at the polls would he a black eye forhim, tended to make Heller apprehensive that McCorkle might engage in reprisalsagainstemployees who offered support to the Union.21Marchione and Gingerelli had been making these tests since 1951.a Gingerelli submitted the test reports for December 19 through December 21 andMarchione submitted the test reports for December 22 through December 27 WARREN PETROLEUM CORPORATION381Heaney, who in general corroborated McCorkle's testimony, testified that aboutDecember 12, McCorkle advised him of McCorkle's suspicions that the test reportswere being falsified 22Heaney instructed McCorkle to try to find some way to prove'his suspicions.23McCorkle informed him that he had broken the thermometer in the dewpoint appara-tus 3 days earlier and was still receiving reports showing that the tests were beingmade.McCorkle inquired if he should call this to the men's attention and dischargethem for falsifying company records.Heaney told McCorkle not to do so but to"see how long it takes them to get smart."In the evening of December 27 an incident occurred which, according to McCorkle,precipitated his decision to discharge the leadmen the next morning.About 3:30in the afternoon he inspected a compressor which recently had been installed at theterminal and noticed that no oil showed in its sight gage, which meant that the com-pressor was operating without adequate lubrication, and that the compressor was hot.McCorkle stopped the machine and returned to his office.When Marchione, whowas on duty that day, went past the office a few minutes later McCorkle called himand asked him why there wasno oilin the compressor.Marchione replied thatthere was oil in the compressor.McCorkle responded that there was no oil in themachine and that it was fortunate he had inspected it and was able to shut it down.According to McCorkle, an argument ensued in which, among other things, Mar-chione told him to stay in the office and mind his own business, and that he andGingerelli were running the terminal and as long as they were doing it satisfactorilyMcCorkle had no complaint.McCorkle responded that running the compressor with-out oil was not satisfactory.McCorkle shortly thereafter telephoned Heaney's assist-ant, Bob Land, in Tulsa and reported the incident to him. Later that night, afterthinkingmattersover,McCorkle decided to discharge both Marchione andGingerelli.Marchione testified that he checked the compressor regularly on December 27,1956, and made a final check as late as 3 p. m. According to Marchione, when helast checked the compressor there was an adequate amount of oil in the machine 24AlthoughMarchione denied that he raised his voice in his conversation withMcCorkle that evening he acknowideged that the meeting was acrimonious.Accord-ing to Marchione, before he left, McCorkle "told me that I'd better go out of hereright now for he will run [me] down the road right now."Marchione further testi-fied that he telephoned Heaney in Tulsa that night in order to "see if I can get thatmatter straightened out before [McCorkle] would fire me without Bob Heaney know-ing the story."The next morning McCorkle called both Marchione and Gingerelli to his office,accused them of falsifying their dewpoint test reports and discharged them 25BothMarchione and Gingerelli denied they had filed false reports..The General Counsel attempted to demonstrate that Respondent's evidence con-cerning the broken thermometer and the leadmen's failure to make their daily dew-point tests was a fabrication and to prove that Respondent discharged Marchioneand Gingerelli because it believed they were responsible for the reappearance of aunion at itsNewark plant.That Respondent opposed union representation for itsNewark employees is reflected by the attitude and conduct of Heaney and McCorkle.In 1955, Superintendent McCorkle spearheaded the campaign which resulted in thedecertification of the Independent.With respect to the organizational effort whichtook place in December 1956 and January 1957, McCorkle admitted to employeeHeller that if the Union "would come in it would be a black eye for him," and en-gaged in conduct, described above, designed to frighten employees from supportingthe Union.Heaney also did not look upon the Union with favor. On the night ofDecember 27, 1956, when Marchione telephoned him about the compressor incidentx+Heaney testified that McCorkle reported to him that the dew point testing apparatus"was in its exact location for several days, which he thought highly improbable that itwould always be right exactly in the same spot." Although McCorkle testified that thisfact arousedhis suspicionsthat the tests were not being run, he did not testify that hehad reported to Heaney that he had observed that the testing apparatus had not beenmoved for several days.i3McCorkle did not testify that he had receivedsuch instructionsfrom Heaney24The compressor can run continuously for more than 24 hours without requiring theaddition of oil.Serious damage to themachine canresult ifit is permitted to runwithout lubrication.w McCorkle testified that when he dischargedthe leadmenhe also alludedto the previousevening'sincident.Both Marchioneand Gingerelli denied thatMcCorkle madeany suchreference. 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe conversation touched upon the Union's letter of December-11 in which it re-quested recognition.According to Marchione, Heaney said to him, "It is a shock tome. . . . When I was at the terminal, I tried to get you fellows everything so thatthey wouldn't take your hospitalization away from you, and keep everything as itwas.Then I assumed everything was all right, and then I get back to my office and Ifind this letter here."Heaney also told Marchione that "we didn't keep our prom-ise." 26The credited testimony of Albert Pearson demonstrates that McCorkle sus-pected that Marchione and Gingerelli were responsible for the revival of union activi-tiesat the Newark plant.According to Pearson, on December 15, in a conversationwith McCorkle, the latter said with reference to the Union's request for recognition,"You jumped the gun on us, didn't you?"McCorkle then asked Pearson who werethe troublemakers and whether it was the same two who brought the Union in thelast time.(It was well known that Marchione and Gingerelli had been active in theearlier organizational campaigns.)Pearson said he did not know.McCorkle con-cluded the conversation with the remark that "Somebodyis going tohang for it.AndI know it won't be me, so I am not worried about it." 27 Pearson further testifiedthat on December 28, after the leadmen had been discharged, McCorkle said to him,"Well I got rid of the troublemakers . . . Al [Marchione] and Bill [Gingerelli]. Juststay on the ball now or else." 28The proof adduced by the General Counsel of Respondent's opposition to unionrepresentation for its Newark employees, of McCorkle's suspicions that Marchioneand Gingerelli were the instigators of the new organizational drive, of his veiledthreats that the Respondent might engage in reprisals against employees who wereresponsible for the renewed union activity at the plant and of McCorkle's statementto Pearson, after he had discharged Marchione and Gingerelli, that "I got rid ofthe trouble makers," indicates Respondent's discriminatory disposition.However,if the leadmen's employment was terminated for misconduct which alone wouldhave been cause for and would have prompted such action, then the dischargesdid not violate the Act even though the Respondent welcomed the opportunity toremove the leaders of the union movement from the plant. R. J.Oil & RefiningCo., Inc.,108 NLRB 641, 647;Texas Consolidated Transportation Company,101NLRB 1017, 1019. Still to be considered, therefore, are two questions: first,whether Marchione and Gingerelli were guilty of the misconduct alleged by theRespondent; and second, if so, would they have been discharged for that reasonaloneabsentMcCorkle's suspicions concerning their union activities.The issue as to whether Marchione and Gingerelli were guilty of the acts ofmisconduct cited by Respondent turns upon whether the witnesses called by theGeneral Counsel or the witnesses called by the Respondent are credited with respectto the compressor incident and the ,dewpoint test reports.With respect to thecompressor incident, the testimony of McCorkle that his inspection of themachine at3:30 -p. m. on December 27, showed it to be without oil and running hot is cor-roborated by Morgan Spangenberg. , Spangenberg testified that, at McCorkle'srequest, at about 4 p. in. that day he added three quarts of oil to the compressor,which isits entirecapacity, and noticed that the machine was still hot. Spangenbergalso testified that a visual inspection of the area about the machine showed noindications that there had been any leak which could account for the absence ofoil in the compressor.Spangenberg who testified in some detail about severalsubjects pertinent to theissuesin this case was subjected to considerable cross-examination.He impressed me as being a candid witness who was sincerely. striv-ing to relate the facts as he knew them. I find that Spangenberg was a reliablewitness and credit his testimony.29 In view of Spangenberg's corroboration ofw Heaney did not contradict Marchione.He testified that when Marchione mentionedthat the men had decided they wanted a union he said, "I thought we had decided oncebefore that if you or the men had any complaints about the working conditions or any-thing else, you would talk to me to see if we couldn't get it straightened out ; that youwould relate those complaints to me."7 Dominick Catanzarite testified that the next day, December 16, McCorkle.said to himwith reference to the Union's letter demanding recognition, "they jumped the gun."Later the same day, McCorkle said to him, "Don, I found out all about the Union, andI am not mad at you."28This is undenied29 Employees Drum and Garland gave testimony tending to corroborate Marchione'scontention that the machine had not run out of oil.Drum testified that he sawMarchione inspecting the compressor at 10 a. in. and Garland testified that he sawMarchione make such inspection at 2 p. m. on December 27However, neither testifiedthat he personally inspected the machine and knew from his own observations that it WARREN PETROLEUM CORPORATION383McCorkle's testimony with respect to the compressor incident,I creditMcCorklethat when he inspected the machine at 3:30 p. in. on December 27 there was no oilshowing in the sight gage and the machine was running hot, and discreditMarchione's testimony that he inspected the machine at 3 p.in. that day and theoil gage showed half full.The conflict in testimony with regard to the dewpoint tests cannot be resolvedby the testimony of any disinterested witnesses.Marchione and Gingerelli testifiedthat they took the test on each day they submitted a report.30There is no directcorroboration of their testimony.Likewise, thereisnodirect corroboration ofMcCorkle's testimony that he broke thermometer of the dewpoint apparatus onDecember 19. -Indirectly, Heaney did corroborate McCorkle by testifying that onDecember 21 McCorkle reported to him that the latter deliberately had broken thethermometer.However, Heaney did not testify that he knew anything about thesituationother than what was reported to him by McCorkle. Thus, the veracityofMcCorkle is pitted against that of Marchione and Gingerelli.Needless to say,all three have a vital concern in the outcome of this proceeding.As a witness,Gingerelli was aggressively assertive to the point of belligerency.His testimonyreflects a deliberate effort to present the facts in the light most favorable to his in-terests in this proceeding.In so doing inaccuracies crept into his testimony whichare revealed by comparison with other evidence as to which there is no dispute orby self-contradictions.Marchione impressed me as being even less reliable thanGingerelli.He was a more composed and less excitable witness than Gingerelli,but his testimony contains even more evident inaccuracies than Gingerelli's.Al-though self-interest in the outcome of a proceeding is not necessarily inconsistentwith an individual being a truthful witness, in this instance, I find that bothGingerelli and Marchione permitted their partisanship to overbalance their obliga-tion to tell the facts as they remembered them without distortion or elaboration.McCorkle, like Marchione and Gingerelli, impressed me as permitting his interestin the outcome of this proceeding to color his recollection of the facts.This isparticularly reflected by his many positive assertions of fact which he was completelyunable to support when questioned with respect to the details thereof. In addition,there were minor inconsistencies between his testimony and Heaney's.Neverthe-less,of the three, I consider McCorkle to have been the most reliable.Accord-'ingly, I credit McCorkle's testimony that on December 19 he broke the thermom-eter of the dewpoint apparatus and I find, as contended by the Respondent, thatGingerelli and Marchione submitted false test reports on December 19 through 27,1956.Both Heaney and McCorkle testified that taking the dewpoint tests was animportant function at the terminal?'This is confirmed by the fact that only theleadmen were entrustedwith theresponsibility of running thesetests.Thus, theleadmen's failure to make the tests was not an inconsequential neglectof duty.Their offense was compounded by the fact that they falsely reported making testsQvhen they had not done so, which would indicate to the Respondent the untrust-worthiness of the two field employees upon whom theretofore it had placed itsgreatest reliance. In the circumstances,termination of Marchione's and Gingerelli'semployment does not appear to have been an excessively harsh disciplinary measure.Furthermore, McCorkle's action in this case accorded with Respondent's establishedpolicy.In 1955 Respondent issued a manual governing personnel policies andpractices at all its plants.With respect to discharges,the manual instructions are:Discharges for cause are only made after adequate warning except in cases ofextreme offenses.The following is a list of extreme offenses considered suffi-cient grounds for immediate dismissal.Thislistdoes not necessarily limit thereasons for discharge.had an adequate amount of oilIt is thus possible, if the testimony of Drum andGarland is accurate, that Marchione inspected the machine and although observing thatthe oil level in the sight gage was low failed to do anything about the matter so that theoilmight have been entirely consumed by 3: 30 p in. when McCorkle inspected thecompressor.soEmployee Garland testified that he saw Marchlone with the dewpoint apparatus aboutnoon on December 27. The purpose of this testimony is to indicate that Marchlone musthave taken the test on that day because otherwise there would have been no reason forhim to have had the apparatus in his hands. Garland did not testify that he sawMarchione making the test.81The purpose of the test was to ascertain whether the propane was sufficiently free ofmoisture to meet established standards of purity. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIncluded in the appended list is: "Falsifying or attempting to falsify the companyrecords." 32 I find, therefore, that Marchione and Gingerelli engaged in misconductof such nature as would have motivated'Respondent to discharge them regardless.of other considerations.I. further find that Marchione and Gingerelli were discharged "for cause" within the meaning of Section 10 (c) of the Act and Respondenttherefore has not violated Section 8 (a) (3) of the Act.The complaint alleges that Respondent also discriminated against its employees,by extending the hours of work for the day shift in reprisal for their activities,in behalf of the Union.However, the Respondent adduced credible evidencedemonstrating that the change was prompted by friction which had developedamong the employees because of the problems attendant upon the early relief ofthe day-shift employees by the night-shift employees.On the- other hand, theGeneral Counsel has failed to prove by a preponderance of the evidence that thechange inthe day-shift schedule was made for unlawful discriminatory reasons.Accordingly, I shall recommend also that this allegation of the complaint be dis-missed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent. set forth in section III, above, occurring inconnection with the operations of the Respondent, described in section II, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamongthe several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act, Warren Petroleum Corpora-tion has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.3.The Respondent has engaged in no conduct constituting an unfair laborpractice within themeaningof Section 8 (a) (3) of the Act.[Recommendations omitted from publication.]ssMarchione testified that he was acquaintedwith this policy.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:WE WILL NOT question our employees concerning their or other employees'union membership or activities in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1) of the National Labor RelationsAct.WE WILL NOT threaten employees that we will curtail operations or otherwisediscriminate against them to discourage their affiliation with or support ofPetroleum Trades Employees' Union, Inc., or any other labor organization.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form .labororganizations, to join or assist Petroleum Trades Employees' Union, Inc., orany other labor organization, to bargain collectively through representativesof their own choosing, or to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the NationalLabor Relations Act, as amended.All our employees are free to become, remain, or refrain from becoming orremaining,members of Petroleum Trades Employees' Union, Inc., or any other JEFFERSON MILLS, DIVISION OF KAHN AND FELDMAN, INC. 385labor organization,except to the extent that this right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.WARRENPETROLEUMCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covdred by any other material.Jefferson Mills, Division of Kahn and Feldman,Inc:andTex-tileWorkers Union of America,AFL-CIO,Petitioner.CaseNo. 5-RO-2358. April 11, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lawrence S. Wescott,hearing officer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board finds :1.The Employer's plant is located at Pulaski, Virginia, where it isengaged inprocessing raw nylon yarn. In 1957 the Employerprocessedraw nylon yarn valuedat an amount in excessof $1,000,000fordomestic and foreigncustomers.During this period, theEmployer's services to foreign customers were valued in excess of$50,000.During the same period, the Employer processed yarnintended for foreign export for the Martinsville, Virginia, plant ofE. I. du Pont de Nemours & Company, whichservices were valuedat an amount in excessof $100,000.Upon the entire record, we findthat the Employer is engaged in commerce within the meaning of theAct and that it will effectuate the purposes of the Act to assert juris-diction over the Employer.3The Employer's motion to dismiss oncommerce grounds is accordingly denied.2.The labor organization involved claims to represent certainemployees of the Employer.1 The name of the Employer appears as corrected by a stipulation of the parties receivedsince the hearing and hereby made a part of the record inthe case.S TheEmployer's challenge to the adequacy of the Petitioner's showing of interest is-rejected, for it is well established that the sufficiency of a petitioner's showing of interestis a questionfor administrative determination, not subject to attack.SeeNephiProcess--ing Plant,Inc.,107 NL)<iB 647.8Jonesboro Gratin Drying Cooperative,110 NLRB 481.120 NLRB No. 67.483142-59-vol. 120--26